Citation Nr: 1828450	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  12-32 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUE

Entitlement to relief from the payment of attorney fees to R.B.G. from past-due benefits at the 20 percent rate in the calculated amount of $18,523.


REPRESENTATION

VA claimant represented by: Disabled American Veterans

R.B.G., Attorney, represented by: Kenneth Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to October 1970.  In this case, the appellant or VA claimant is the Veteran.  Attorney R.G.B is an interested party in the appeal.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2011 decision in which the Waco RO (hereinafter agency of original jurisdiction (AOJ)) determined that the Veteran's former attorney, R.B.G., was entitled to attorney fees in the amount of $18,424.60.  In October 2011, the Veteran filed a notice of disagreement (NOD) with respect to the payment of attorney fees.  A statement of the case (SOC) was issued in October 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2012.

In February 2012, the AOJ determined that Attorney R.B.G. was entitled to an additional $98.40 in past due benefits awarded to the Veteran.  Thus, the amount in controversy totals $18,523.

In November 2015, the Veteran testified during a hearing before the undersigned Veterans Law Judge (VLJ) held at the Waco RO (Travel Board hearing).  A transcript of that hearing is of record.  During the hearing, the undersigned granted a request for a 30-day abeyance for the submission of additional evidence.  Thereafter, the Veteran submitted additional evidence along with a waiver of initial AOJ consideration of the additionally submitted evidence.  See 38 C.F.R. §§ 20.80, 20.1304 (2017).

In January 2016, the Board remanded this matter to the AOJ for due process and procedural development.  Thereafter, the AOJ continued to deny the claim (as reflected in an October 2016 supplemental statement of the case (SSOC)) and returned this matter to the Board for further appellate consideration.

In June 2017, the Board remanded this matter to the AOJ for procedural development.  Thereafter, the AOJ continued to deny the claim (as reflected in an October 2017 SSOC) and returned this matter to the Board for further appellate consideration.

For reasons expressed below, the matter on appeal is, again, being remanded to the AOJ.  VA will notify the appellant if further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further AOJ action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.  

By way of history, the Veteran disputes the payment of fees to Attorney R.B.G., his private attorney from June 2010 to February 2011.  The AOJ has paid attorney fees to R.B.G. in the amount of $18,523.  The Veteran contends the payment of these fees was not warranted,  as the Veteran had terminated the services of R.B.G. prior to any benefits being awarded by the AOJ and Attorney R.B.G did not provide sufficient effort on his case to warrant 20 percent of the past due benefits awarded.  Alternatively, he argues that he did not enter into a valid representation agreement with Attorney R.B.G.

Briefly summarized, the Veteran submitted an application for VA compensation benefits in August 2007 seeking service connection for multiple disabilities.  See VA Form 21-526 (Veteran's Application for Compensation or Pension) received in August 2007.  In November 2007, he appointed the Texas Veterans Commission (TVC) as his representative.  See VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) received in November 2007.

By rating action dated in September 2008, the AOJ granted service connection for type 2 diabetes mellitus, and assigned an initial 20 percent rating effective August 10, 2007; granted service connection for nephropathy, and assigned an initial 30 percent rating effective August 10, 2007; granted service connection for retinopathy, and assigned an initial 10 percent rating effective August 10, 2007; granted service connection for tinnitus, and assigned an initial 10 percent rating effective August 10, 2007; granted service connection for bilateral high frequency hearing loss, and assigned an initial noncompensable rating effective August 10, 2007; and denied service connection claims for peripheral neuropathy of the right upper extremity, peripheral neuropathy of the left upper extremity, peripheral neuropathy of the right lower extremity, peripheral neuropathy of the left lower extremity and hypertension.

A November 2008 AOJ rating decision denied service connection for posttraumatic stress disorder (PTSD), erectile dysfunction, and coronary artery disease (CAD). 

In December 2008, the Veteran filed an NOD with respect to all issues addressed in the September 2008 AOJ rating decision.  In July 2009, the Veteran filed an NOD with respect to all issues addressed in the November 2008 AOJ rating decision.

On June 23, 2010, the AOJ received from Attorney R.B.G. a completed VA Form 21-22a (Appointment of Individual as Claimant's Representative).  Attorney R.B.G. checked box 7B indicating his representation in the capacity as an attorney of the Veteran for any and all benefits from VA.  However, both Attorney R.B.G. and the Veteran signed the document in sections 7C and 7D, respectively, which referred to representation under the limited circumstances of 38 C.F.R. § 14.630 (Authorization for a Particular Claim) and attested that "no compensation will be charged or paid for the individual named in Item 7A" (here, Attorney R.B.G.).  The document also indicated that there were no limitations on the extent of Attorney R.B.G.'s representation of the Veteran. 

At that time, Attorney R.B.G. filed with the AOJ a document entitled "ATTORNEY-CLIENT FEE CONTRACT, DIRECT PAY FEE AGREEMENT" which was signed by the Veteran wherein the Veteran agreed to pay a fee equal to 20 percent of the total amount of past due benefits awarded to be paid by VA directly to Attorney R.B.G.

By letter dated June 28, 2010, the AOJ notified the Veteran of its receipt of the appointment of Attorney R.B.G. as his attorney on June 23, 2010 as well as the Fee Agreement indicating that any contingency fee was to be withheld by VA and paid directly to the attorney.  The AOJ did not comment on the discrepancies between the VA Form 21-22a, which attested that no compensation will be charged or paid to Attorney R.B.G., and the Fee Agreement signed by the Veteran.

On December 15, 2010, Attorney R.B.G. sent the Veteran a letter regarding the incorrect signatures in sections 7C and 7D of the June 2010 VA Form 21-22a.  The Veteran was provided another VA Form 21-22a wherein he was requested to place his signature and date in blocks 12 and 13 (CONDITIONS OF APPOINTMENT).

By means of a rating decision dated in January 2011, the AOJ denied a claim of entitlement to a total disability rating based upon individual unemployability (TDIU).

On January 26, 2011, the Veteran wrote a letter to Attorney R.B.G. terminating the attorney-client relationship.

On February 23, 2011, Attorney R.B.G. wrote a letter to VA's Attorney Fee Coordinator withdrawing his representation of the Veteran.

On April 8, 2011, the AOJ notified Attorney R.B.G. that he had been removed as the Veteran's representative in all matters before VA.

By means of a rating decision dated September 20, 2011, the AOJ awarded service connection for CAD and assigned a 60 percent rating effective August 10, 2007, a 100 percent evaluation from April 27, 2009 to July 31, 2009, a 60 percent rating effective from August 1, 2009 to July 19, 2011, and a 100 percent rating effective July 20, 2011; granted service connection for coronary artery bypass scars, and assigned an initial noncompensable rating effective April 27, 2009; granted entitlement to a TDIU effective November 1, 2007; and granted basic eligibility to Dependents' Educational Assistance effective November 1, 2007.  This rating decision incorrectly listed representation by "AGENT OR PVT ATTY-EXCLUSIVE CONTACT NOT REQUESTED."

As a result of this decision, the Veteran was entitled to a total of $92,123.00 in past due benefits awarded.  The AOJ withheld $18,424.60, which represented 20 percent of the total amount of past due benefits awarded, and paid these funds directly to Attorney R.B.G.  This appeal ensues from the Veteran's disagreement that Attorney R.B.G. was entitled to compensation for his services.

The Board additionally observes that in a February 2012 rating decision, the AOJ awarded service connection for PTSD, and assigned a 30 percent rating, effective August 10, 2007.  This rating decision also incorrectly listed representation by "AGENT OR PVT ATTY-EXCLUSIVE CONTACT NOT REQUESTED."  The AOJ has calculated that Attorney R.B.G. is entitled to an award of $98.40 which represents 20 percent of the past due benefits awarded. 

Here, the Veteran has challenged the payment of attorney fees to R.B.G. from past-due benefits at the 20 percent rate in the calculated amount of $18,523 ($18,424.60 plus $98.40).  The Board observes that $104.92 of this amount has been collected from Attorney R.B.G. as a fee pursuant to 38 U.S.C. § 5904(a)(6). 

In January 2016, the Board specifically remanded the claim, in part, for an initial determination as to whether the June 2010 VA Form 21-22a (Appointment of Individual as Claimant's Representative) signed by the Veteran and Attorney R.B.G. is valid for purposes of payment of attorney fees.  Because that determination was not made, the matter was again remanded in June 2017.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  At that time, it was noted that "questions concerning the validity or effect of powers of attorney shall be referred to the Regional Counsel of jurisdiction for initial determination."  38 C.F.R. § 14.631(d) (2017).  Thus, the Board instructed the AOJ to refer to the Regional Counsel of jurisdiction the question of the validity of the June 2010 VA Form 21-22a for initial determination, as prescribed by 38 C.F.R. § 14.631(d).

In August 2017, the AOJ received from a designated attorney within the Office of General Counsel for the Continental District West an answer to their inquiry regarding whether the VA Form 21-22a, even though signed in the incorrect boxes, showing no fees will be charged, can still be accepted as though the Veteran still must pay the attorney since they had a valid fee agreement.  The response received indicated that the June 2010 Form 21-22a was valid because it contained the undisputed signatures of the claimant and the attorney, albeit in the incorrect boxes, and because it was presented to the appropriate VA office.  The designated attorney determined that the contemporaneous fee agreement removed any ambiguity from the question concerning whether the Veteran and R.B.G. had entered into a fee-based agreement whereby R.B.G. would represent the Veteran, noting that it had been the Veteran's position that until he had terminated R.B.G., he had expected R.B.G. to be working on his claim.

Notably, in its June 2017 action, the Board had further instructed that if the Regional Counsel determined that the June 2010 VA Form 21-22a was valid, the AOJ was to send another request to Attorney R.B.G. and his attorney to provide an itemized account for reasonable attorney fees and expenses which represents his contribution to, and responsibility for, the benefits awarded in the September 2011 and February 2012 rating decisions.  Thereafter, the AOJ was to adjudicate the claim on appeal, specifically addressing whether the June 2010 VA Form 21-22a allows for any past due benefits to be paid to Attorney R.B.G. and, if so, the amount of Attorney R.B.G.'s reasonable attorney fees and expenses which represents his contribution to, and responsibility for, the benefits awarded, in light of all pertinent evidence and legal authority, including Scates v. Principi, 282 F.3d 1362 (Fed. Cir. 2002).  

A review of the record shows that the AOJ did send a request to Attorney R.B.G. and his attorney to provide an itemized account for reasonable attorney fees and expenses which represented his contribution to, and responsibility for, the benefits awarded to the Veteran in the September 2011 and February 2012 rating decisions.  In a response received in September 2017, R.B.G.'s attorney states, as he had previously in correspondence submitted in August 2016, that there is no statutory or regulatory authority under which VA has the right to request an itemized account of the time Attorney R.B.G. spent representing the Veteran.  R.B.G.'s attorney argues that the reasonableness of the fee charged by Attorney R.B.G. is not at issue in this appeal, as the Veteran did not request a review of the reasonableness of the fee charged in accordance with the provisions of 38 C.F.R. § 14.636(i).  R.B.G.'s attorney further asserts that a contingency fee of 20 percent of past due benefits is presumptively reasonable, citing In re Vernon, 8 Vet. App. 457, 459 (1996).  R.B.G.'s attorney then states that the R.B.G. will not be complying with the request to provide an itemized accounting of his work on the Veteran's claim "because it is without a basis in law or regulation."

R.B.G.'s attorney is correct that the Veteran in this case did not move for review of the fee agreement in accordance with the procedures set forth in 38 C.F.R. § 14.636(i), which provides that "[b]efore the expiration of 120 days from the date of the final VA action, the Office of the General Counsel may review a fee agreement between a claimant or appellant and an agent or attorney upon its own motion or upon the motion of the claimant or appellant."  38 C.F.R. § 14.636(i) (2017).  The Board also acknowledges that it no longer has the authority to, upon its own motion, review a fee agreement and order a reduction in the fee called for in the agreement if the Board finds that the fee is excessive or unreasonable.  See Veterans Benefits, Health Care, and Information Technology Act of 2006, Pub. L. No. 109-461 (amending 38 U.S.C. § 5904(c) by removing Board's authority to review fee agreements for reasonableness upon its own motion).  

Nevertheless, in a case such as this, where an attorney is discharged prior to resolution of the claim, the attorney is entitled to "only a fee that fairly and accurately reflects his contribution to and responsibility for the benefits awarded."  Scates v. Principi, 282 F.3d 1362, 1366 (Fed. Cir. 2002); see also Lippman v. Shinseki, 23 Vet.App. 243, 252-53 (2009) (holding that an attorney discharged after the initial decision on a claim, but prior to the appeal of the initial disability rating assigned is entitled to "reasonable fees" based on a quantum meruit analysis).  

The Board also points out that the fee agreement itself contains a clause specifically designed to address the situation here.  Indeed, section 9 reads as follows: 

DISCHARGE.  Client may discharge Attorney at any time by sending a written notice to Attorney.  If Attorney of Firm is discharged by client after Attorney or Firm performs, substantially performs, or contributes substantially to the results finally obtained by client, then client shall be liable to Attorney for payment of reasonable attorney's fees and all expenses and costs paid by Firm. (Emphasis added).

Thus, contrary to the position taken by R.B.G.'s attorney, itemization of the contribution to, and responsibility for, the benefits awarded in the September 2011 and February 2012 rating decisions is central to the question of what percentage of fees is R.B.G. entitled to in this case.  See Skates, 282 F.3d at 1367 (providing that an attorney with a contingent fee contract for payment of twenty percent of accrued veterans benefits awarded, discharged by the client before the case is completed, is not automatically entitled to the full twenty percent fee and may receive only a fee that fairly and accurately reflects his contribution to and responsibility for the benefits awarded).

Further, despite the Board's express directive for the AOJ to determine the amount of Attorney R.B.G.'s reasonable attorney fees and expenses which represents his contribution to, and responsibility for, the benefits awarded, in light of all pertinent evidence and legal authority, the AOJ did not engage in such an analysis.  Rather, the AOJ, in the November 2017 SSOC, stated only that the appeal remained denied "due to a legal contract-fee agreement signed by both the veteran and his prior attorney, [R.B.G.]."  The AOJ's analysis is wholly devoid of any consideration of the fact that  R.B.G. was discharged prior to resolution of the Veteran's claim and/or that the fee agreement itself provides that only reasonable attorney's fees are appropriate in such a case.  As discussed in Skates, there are a number of factually-oriented issues that may have to be resolved in connection with deciding claims for attorney fees, all of which involve the kind of factual inquiries that the AOJ is better qualified to make than the Board.  Id. at 1368-69.  Accordingly, the matter must again be remanded for the AOJ to comply with the terms of its previous remand and to adjudicate fully the issue on appeal, to include making a specific determination, in consideration of the factors outline in Skates, supra, as to what fee fairly and accurately reflects attorney R.B.G.'s contribution to and responsibility for the benefits awarded.  See Stegall, supra.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Allow Attorney R.B.G. and his attorney to provide an itemized account for reasonable attorney fees and expenses which represents his contribution to, and responsibility for, the benefits awarded in the September 2011 and February 2012 rating decisions. 

2.  Then, after completion of the above, and any additional notification and/or development action deemed warranted, adjudicate the claim on appeal, addressing specifically the amount of Attorney R.B.G.'s reasonable attorney fees and expenses which represents his contribution to, and responsibility for, the benefits awarded, in light of all pertinent evidence and legal authority, including Scates v. Principi, 282 F.3d 1362(Fed. Cir. 2002).  

The AOJ is reminded that Attorney R.B.G. was discharged prior to favorable resolution of the claims and is entitled to "only a fee that fairly and accurately reflects his contribution to and responsibility for the benefits awarded."  Skates, supra.  The AOJ is further directed to review the fee agreement between the Veteran and Attorney R.B.G., with particular attention paid to section 9, governing payment of fees when Attorney is discharged during pendency of claim.

The AOJ must provide full reasons and bases for all determinations 

3.  If the benefit sought by any claimant to the appeal is not fully favorable, furnish to the Veteran and Attorney R.B.G. and their respective representative and attorney an appropriate SSOC and afford them an appropriate opportunity to respond.

4.  To help avoid future remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra.

The purpose of this REMAND is to afford due process and to accomplish additional adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims  remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

